DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment and declaration filed 11/19/2021.

Claims 23-27, 29-40 previously presented. Claims 36 and 39 have been canceled, and claim 41 has been added. Claims 23-27, 29-35, 37, 38, 40-41 are pending, and are examined on the merit.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23-27 and 29-35, 37, 38, 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for very specific ingredients, and in particular specific vitamins, and fatty compounds in the composition, does not reasonably provide enablement for broad scope of vitamins and fatty compounds in the composition that embrace any species of the claimed genus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).

Nature of the invention and Breadth of the claims: The claims are directed to a composition comprising vegetable extracts, vitamins and fatty compounds. The enabling full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification placed clear boundaries on vitamins and fatty compounds. Applicant specifically used only vitamin-E, and even excluded vitamin C from the composition, e.g. claim 26. Applicant used only fatty compound consisting of the combination of hydrogenated lecithin, stearyl alcohol and octyldodecyl myristate (examples A-C). Given the divergent nature of the claimed composition, one would conclude that the genus vitamins and fatty compounds embrace all fatty compounds, known and unknown, yet used in the claimed cosmetic composition. Further, the claimed elements overlap in scope. For example, fatty compounds, and some vitamins can act as nonionic surfactants. Thus, it is incumbent upon the disclosure to teach the skilled artisan how to formulate and use the claimed composition such that it can be used in the vast array of compositions using the vast array of 

Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a working example wherein any vitamin, except vitamin E, or any fatty compounds, other than very specific species, within the scope of the claims is used. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. The pharmaceutical and cosmetic arts are generally viewed as unpredictable and achieving a useful therapeutic outcome from a composition is highly unpredictable. Thus, the relevant question in light of the failure of the application to provide a working example is whether the manner of using the claimed composition, is otherwise disclosed such that the skilled artisan would be able to use the invention commensurate with the full scope of what is claimed.
The instant disclosure describes and uses only vitamin-E, and even excluded vitamin C from the composition, e.g. claim 26. Applicant used only fatty compound consisting of the combination of hydrogenated lecithin, stearyl alcohol and octyldodecyl myristate (examples A-C). The specification teaches and makes clear that specific species of each category works for the claimed cosmetic composition specifically to treat acne.

State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
The pharmaceutical and cosmetic arts are recognized as unpredictable. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and pharmaceutical activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In the instant case, before the effective filing date of the instant application was filed the state of the art with regard cosmetic formulations comprising the broadly claimed ingredients was unpredictable.
In reviewing the state of the art with respect to composition comprising the claimed ingredients, the prior art of record teaches use the claimed ingredients in a topical cosmetic composition for treating acne. The references do not teach all the species of the claimed ingredients to be suitable in a cosmetic composition. Thus, at the time the instant application was filed the skilled artisan would recognize that using any 

Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to develop the vast majority of compositions having all the possible all vitamin and all fatty compounds encompassed by the claims without undue experimentation. This is in particular because some categories are overlapping in scope, e.g. some fatty compounds and some vitamins can act as surfactants.  The instant application describes specific species of each category, and even excludes some vitamins. The disclosed composition is specific in terms of ingredients and their amounts. The guidance provided in the specification regarding vitamin and fatty compounds in cosmetic formulation amounts to no more than generic statements. However, given the highly unpredictable state of the art, the skilled artisan clearly would not be able to extend these teachings and develop cosmetic compositions useful for treating acne, as covered by the claims without extensive trial and error experimentation. In fact, what is disclosed in the instant application with respect to vitamin and fatty compounds, other than specific species, amounts to no more than theoretical speculation in a highly unpredictable art.
The law is clear that the first paragraph of 35 USC § 112 requires more that the disclosure of a theoretical possibility. “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a Genentech Inc. v. Novo NordiskA/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKIine Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)
In view of the broad scope of the claims, the nascent and unpredictable state of the art and the failure of the application to teach one of skill in the art how to make and use the claimed invention as asserted in the disclosure in clear, concise and exact terms, it must be concluded that one would not be enabled to make and use the invention as broadly as claimed.

Claims 30-31, 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 30 and 31 recites the expressions “one or more fatty compounds other than fatty alcohols” and “vegetable extracts”. 
Regarding the expression “one or more fatty compounds other than fatty alcohols”, applicants only disclosed fatty compounds in the formulations of example 1 to be a mixture of “hydrogenated lecithin + stearyl alcohol + octyldodecyl myristate”.  Stearyl alcohol is a fatty alcohol, and it is necessary as part of the claimed fatty compounds, and cannot be excluded from the fatty compound. The specification provides insufficient written description to support that the fatty compounds do not include fatty alcohol. No disclosure of alternatives to the fatty alcohol part of the fatty compounds because it is required and a must as part of the disclosed three components of the fatty compounds.  
	Regarding the expression “vegetable extracts”, applicant did not describe any vegetable extract used to practice the present invention. Applicant recitation of “vegetable extract” without partial or complete description of any vegetable extract does not convey to one of ordinary skill in the art that applicants were in possession of the claimed subject matter, i.e. all vegetable extracts.  This does not meet the written 
In re Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of the specifically disclosed “vitamins” and “vegetable extracts”, which are none, the skilled artisan cannot envision the detailed derivatives and extracts encompassed by the claims. Adequate written description requires more than a mere statement that it is part of the invention. The chemical structure itself is required. See Fiefs v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
Therefore, only the disclosed vitamin derivatives and vegetable extracts, if any, but not the full breadth of the claim(s) meet the written description provision of 35 USC § 112, first paragraph. The species specifically disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision. (See page 1115.).
If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-27, 29-35, 37, 38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bernstein (US 4,505,896), Yu et al. (US 4,105,782), Lu et al. (US 2017/0182069), Kowcz et al. (US 4,800,197), optionally Blotsky et al. (US 2010/0129465) and further Dreher (US 2014/0315995), all references are of record.

Applicant Claims 
Claim 23 is directed to a cosmetic composition comprising:
(a)	a cosmetically acceptable carrier comprising water and one or more cosmetically acceptable organic solvents;
(b)	a combination of skin-active ingredients comprising:

ii.    about 1 wt.%    to    about    10 wt.%    of niacinamide;
iii.   about 0.1 wt.% to about 2 wt.% of phenylethyl resorcinol;
iv.   about 1 wt.% to about 10 wt.% of glycolic acid;    and
v.   about 0.01 wt.% to about 5 wt.% allantoin;
(c)	about 0.1 wt.% to about 15 wt.% of one or more nonionic surfactants, wherein at least one nonionic surfactant is a fatty alcohol; 
(d)	optionally, about 0.01 wt.% to about 5 wt.% of one or more vitamins; and
(e)	about 0.1 wt.% to 20 wt.% of one or more thickeners:
wherein all weight percentages are based on the total weight of the cosmetic composition.


	Claim 30 is directed to a cosmetic composition consisting of:
(a)	a cosmetically acceptable carrier consisting of water and one or more cosmetically acceptable organic solvents;
(b)	a combination of skin-active ingredients consisting:
i.    about    5 wt.%    to about    15 wt.%    of sulfur;
ii.    about    1 wt.%    to about    10 wt.%    of niacinamide;
iii.    about 0.1 wt.% to about 2 wt.% of phenylethyl resorcinol;
iv.    about    1 wt.%    to about    10 wt.%    of glycolic acid; and
v.    about    0.01 wt.% to about 5 wt.% of allantoin;
(c)	about 0.1 wt.% to    about 15 wt.% of one or more nonionic surfactants, wherein at least one nonionic surfactant is a fatty alcohol;
(d)	optionally, about 0.01 wt.% to about 5 wt.% of one or more vitamins;
(e)	about 0.1 wt.% to    about 20 wt.% of one or more thickeners;
(f)	optionally, one or more fatty compounds other than fatty alcohols;
(g)	optionally, one or    more vegetable extracts;
(h)	optionally, one or    more preservatives; and
(i)	optionally, one or more pH adjusters;
wherein all weight percentages are based on the total weight of the cosmetic composition. 


Claim 38 is directed to a cosmetic composition comprising:
(a)	a cosmetically acceptable carrier comprising water and one or more cosmetically acceptable organic solvents;
(b)	a combination of skin-active ingredients comprising:
i.    about    5    wt.%    to about    15 wt.%    of sulfur;
ii.    about    1    wt.%    to about    10 wt.%    of niacinamide;
iii.    about 0.1 wt.% to about 2 wt.% of phenylethyl resorcinol;
iv.    about    1    wt.%    to about    10 wt.%    of glycolic acid; and
v.    about    0.01 wt.% to about 5 wt.% of allantoin;
(c)	about 0.1 wt.% to about 15 wt.% of nonionic surfactants, wherein the surfactants comprise one or more fatty alcohol, one or more polyol esters and one or more ethylene glycol polymers;
(d)	about 0.01 wt.% to about 5 wt.% of one or more vitamins; and
(e)	about 0.1 wt.% to 20 wt.% of thickeners, wherein the thickeners comprise one or more starches, one or more clay minerals, and polyacrylamide;
wherein all weight percentages are based on the total weight of the cosmetic composition.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)


Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Bernstein however, does not teach glycolic acid, phenylethyl resorcinol and allantoin in the composition as claimed by claims 1, 23 and 30. 
Yu teaches topical composition comprises 1-20% glycolic acid that is non-irritant and nontoxic, and when applied to area affected with acne it achieves from substantial to complete remission of acne. The example teaches nonionic surfactants, such as Tween 80, stearyl and cetyl alcohol.  The examples teach carrier such as propylene glycol. (See the entire document, and in particular abstract; col.2, lines 38040, 55-64; col.3, lines 21, 40; examples). The reference desired to have pH of the composition between 3.5, 7.5 (col.3, lines 28-30), which implies and requires the use of pH adjusting agents.
Lu teaches topical composition suitable for skin peel for treating acne (abstract; ¶ 
Kowcz teaches cosmetically acceptable topical anti-acne composition comprising up to 5% allantoin (see the entire document, and in particular abstract; example 7; and claims 1 and 7). The reference teaches the use of buffer system to achieve the desired pH (col.1, lines 65-68; col.2, lines 22-38; col.4, lines 45-50)
Blotsky teaches topical composition for treating acne comprising sulfur and niacinamide (abstract; ¶¶ 0013, 0031, 0036, 0076, 0152; claims). Sulfur concentration of 3-10% provide anti-acne, antibacterial and anti-inflammatory effects (¶ 0360). The composition further comprises nonionic surfactant such as PEG 100 stearate (¶¶ 0153, 0154, 0215), 0.5% tocopherol acetate, i.e. vitamin E (¶ 0247, table 14), glycolic acid (¶ 0205), and carrier, such as water (¶ 0215), and glycerin (¶ 0212). The topical composition comprises wax (¶ 0152) that is read on thickener. The reference teaches by example 6 nonionic surfactant (PEG-100-strearate and glyceryl monostrearate) of amount of 5%. The composition may contain water (¶¶ 0215). The composition comprises pH adjuster and preservatives (¶0154), and vegetable extracts, e.g. extract of lemon grass, aloe (¶¶ 0368-0370).
Dreher teaches non-irritating, stable topical compositions used to facilitate the 
		
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, as for claims 23, 30, and 38, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to provide composition comprising 0.5-10% sulfur and 1-10% niacinamide for treating acne as taught by Bernstein, and further add 1-20% glycolic acid as taught by Yu, or 4-13% glycolic acid as taught by Lu, 0.1-2% phenylethyl resorcinol as taught by Lu, up to 5% allantoin as taught by Kowcz and nonionic 5% surfactant taught any of Blotsky or Dreher. One would have been motivated to do so because the cited references teach suitability of all the claimed ingredients and their advantage in a topical compositions to treat acne. This is because Yu teaches 1-20% glycolic acid in topical composition for treating acne is non-irritant and nontoxic, and when applied to area affect with acne it achieves from substantial to complete remission of acne, and because Lu teaches less adverse side effects or drawbacks found with conventional chemical peels, agents and compositions comprising glycolic acid and phenylethyl resorcinol, and can visibly, significantly improve skin condition comprehensively after a series of a few applications, and because Kowcz teaches suitability of allantoin in cosmetically acceptable topical composition to treat acne, and Dreher teaches its anti-inflammatory effect. One would reasonably expect formulating stable, non-irritating antioxidant topical composition comprising sulfur, niacinamide and phenyl resorcinol, glycolic acid and allantoin that is 
Regarding the amount of sulfur of 5-15% claimed by claims 23, 30, 31 and 38, Bernstein teaches 0.5-10% in composition for treating acne, and further Blotsky teaches 3-10%, and Dreher teaches 0.001-10%. 
Regarding the amount of niacinamide of 1-10% as claimed by claims 23, 30, 31 and 38, Bernstein teaches 1-10% in composition for treating acne, and further Dreher teaches 0.0001-25% niacinamide. 
Regarding the amount of phenylethyl resorcinol of 0.1-2% as claimed by claims 23, 30, 31 and 38, Lu teaches the instantly claimed amount of 0.1-2% in composition for treating acne, Dreher further teaches 0.01-15% phenylethyl resorcinol.
Regarding the amount of glycolic acid of 1-10% as claimed by claims 23, 30, 31 and 38, Yu teaches 1-20% and exemplifies 4% by example 10, and Lu teaches 4-13% in composition for treating acne. Further, Dreher teaches 0.01-15% and preferably 0.5-5%. 
Regarding the amount of allantoin of 0.01-5% as claimed by claims 23, 30, 31 and 38, Kowcz teaches up to 5 %, and Dreher teaches of 0.01-30% and preferably 0.5-5%. 
Regarding the amount of surfactant of 0.1-15% as claimed by claims 23, 30, 31 and 38, Yu, Blotsky and Dreher teach nonionic surfactant, and both Blotsky and Dreher teach 5% nonionic surfactant. 
Regarding the nonionic surfactant is fatty alcohol as claimed by claims 23, 30, 31 and 37-38, Yu teaches cetyl alcohol and Dreher teaches lauryl alcohol.
Regarding the claimed vitamin and their amount of 0.01-5% as claimed by claims 
Regarding thickening agent and their amount as claimed by claims 23, 30, 31 and 38 of 0.1-20%, Dreher teaches 0.1-10% suspending agent that also used as thickening agents.
Regarding the fatty compounds claimed by claim 30 and 31, Dreher teaches oils and lipids that all read on fatty compounds.
Regarding pH adjusting agent claimed by claims 30 and 31, they are taught by Yu, Kowcz and Blotsky. 
Regarding preservatives as claimed by claims 30 and 31, they are taught by Lu and Blotsky.
Regarding vegetable extracts claimed by claims 30 and 31, they are taught by Blotsky and Dreher.    
Regarding starch thickener as claimed by claims 24 and 38, Dreher teaches starch.
Regarding the carriers or solvents claimed by claim 25, Yu teaches propylene glycol and both Blotsky teaches water and glycerin, and Dreher teaches water, propylene glycol, ethylene glycol, and butylene glycol.
Regarding claim 26 that the composition is free of vitamin C, and regarding claims 27 that the composition is free of clay mineral, the cited references Bernstein, Yu, Lu and Kowcz do not use vitamin C or clay minerals. It has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Applicants failed to show that vitamin c and mineral clay have detrimental effect on the claimed composition. 
Regarding claims 29 and 40-41 that the composition does not contain salicylic acid, Yu does not teach salicylic acid. It has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Regarding clay minerals claimed by claims 32 and 38, Dreher teaches bentonite in the cosmetic composition, which is a clay mineral. 
Regarding nonionic surfactants claimed by claims 33-35, the cited references teach nonionic surfactants: Yu teaches Tween 80, stearyl alcohol and cetyl alcohol, Blotsky teaches PEG-100-strearate and glyceryl monostrearate, and Dreher teaches PEG-100-stearate, glyceryl stearate and ceteareth-20. It would have obvious to have selected the various combinations of features claimed surfactant from within the prior art disclosure, specifically nonionic surfactant.
Regarding polyacrylamide claimed by claim 38 as thickener, it is taught by Dreher.
As noted above, all the claimed amounts of different ingredients are either fall within that taught by the cited references or overlap with that taught by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior 

Response to Arguments & 
Declaration Under 37CFR § 1.132
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Response to Rejection Under 35 U.S.C. § 112 (enablement)
Applicants argue that, with respect to “fatty compounds,” all working examples include fatty compounds. See Example 1, page 32, lines 11-14. Fatty compounds are well known and commonly used in the art. See Roberts Declaration, paras. 3-7. For example, a search of the USPTO’s patent database identified more than 100 patents that refer to “fatty compounds” in their claims. “A patent need not teach, and preferably omits, what is well known in the art.” To ensure clarity, applicant has updated the claims to include fatty alcohols in “nonionic surfactants” and excluded them from the claimed “fatty compounds.” 

In response to this argument and to paragraph 3-7 of the declaration, it is argued that the rejection is based on “scope of enablement”. While the specification is enabled for specific fatty compounds that is a combination of “hydrogenated lecithin + stearyl alcohol + octyldodecyl myristate”, the specification does not describe any other fatty compounds, and does not exclude fatty alcohols as claimed because “stearyl alcohol” is disclosed. Even if many patents have been issued claiming “fatty compounds”, it is not known if reasonable number of fatty compounds have been disclosed in these patents. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Applicants disclosed only the above combination of fatty compounds by formulations A, B and C of example 1 at page 32 of the disclosure, however claiming In re Riat et al. (CCPA 1964) 327 F2d 685, 140 USPQ 471; In re Barr et al. (CCPA 1971) 444 F 2d 349, 151 USPQ 724.
Accordingly, it is the examiner’s duty to determine exactly what subject matter is encompassed by the claims. See, AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003). The present claims encompass myriad of fatty compounds that are not disclosed by the specification. The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed.Cir. 1993).  

 
Response to Rejection Under 35 U.S.C. § 112 (written description)
Applicants argue that “vegetal extracts,” is well known an understood in the art. See Roberts Declaration, paras. 3-7. “Information which is well known in the art need not be described in detail in the specification.” Furthermore, the Office (including Examiner Ghali) regularly considers terms such as “plant extracts,” “natural extracts,” and “botanical extracts” to comply with the standards of 35 U.S.C. § 112. See, e.g., US Patent Nos. 6,190,697 (“plant extracts”), 6,696,073 (“natural extract’), 6,506,394 (“botanical extract”), and 6,623,751 (“fruit extract”); see also US Patent No. 11,071,702 (“plant extract”) and 6,723,310 (“botanical extract”). 

	In response to this argument and paragraphs 3-7 of the declaration, it is noted that the above patent that are claiming extract, e.g. fruit, plant etc., have a description of the claimed extracts in the disclosure. Vegetable extracts are essential element for the present invention and is used in the examples. 

Response to Rejection Under 35 U.S.C. § 103
1.	Blotsky Discourages Use of Glycolic Acid
Applicant argues that the instant claims provide for a cosmetic composition comprising glycolic acid. Blotsky, however, discourages the use of glycolic acid. Blotsky explains Alpha Hydroxy Acids 

In response to this argument, it is argued that while Blotsky may not favor the use of glycolic acid, however other cited references used to construe the rejection utilize glycolic acid to treat acne, such as Bernstein and Lu. Blotsky is currently relied upon as an optional secondary reference for solely teaching surfactant and amount of different ingredients of the claimed composition, and not for teaching glycolic acid. The rejection can still stands without Blotsky reference. The reference does not teach away from treating acne using glycolic acid as applicants assert. In paragraph [0362] of Blotsky, the reference teaches equivalency between retinoic acid and glycolic acid and not criticizing glycolic acid. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Paragraph [0362] of Blotsky states:
“One example is a cosmetic form of retinoic acid utilized in the composition described herein is Retinol at concentrations of 0.01 to 0.20%, preferably 0.05 to 0.15%, most preferably 0.10 to 0.15%. Retinol is the alcohol cosmetic form of Retinoic Acid, the prescription (Rx) acne medication. Typically safe use levels of Retinol are under 0.3% in order to avoid high incidence of skin Irritation. Retinol is a keratolytic and helps acne conditions by exfoliation effect as does glycolic acid and other alpha hydroxyl acids.”

	This teaching of Blotsky shows the art equivalency between retinol and glycolic acid. Further, in example 7, paragraph [0232] of Blotsky teaches:


	The teachings of the reference further does not discourage from using glycolic acid because in paragraph [0205], the reference teaches:
“The most commonly used AHA's are glycolic acid and lactic acid. AHA's work mainly as an exfoliant of the skin. They cause the cells of the skin to become "unglued" allowing the dead skin cells at the surface of the skin to slough off, making room for re-growth of new skin. They also indirectly stimulate, through the process of irritation, the production of new cells. They have been reported to improve wrinkling, roughness, and pigmentation on skin after long term application and have been extensively studied.”

Therefore, the reference does not teach away from using alpha hydroxyl acid as exfoliant, rather it suggests its use by example 7, and the reference prefers other exfoliating agent such as retinol that is within the scope of the present invention, e.g. claims 23, 30, 31, and 38 recite vitamins. The examiner emphasizes that Blotsky is an optional reference, and not relied upon for teaching glycolic acid. 

Applicant argues that the Office has argued that Blotsky “teaches using small concentration of the acid” and therefore “does not teach away from using alpha hydroxy acids.” Any assertion that Blotsky teaches the use of small amounts of glycolic acid, however, is misplaced. Nowhere does Blotsky describe using any amount of glycolic acid in its compositions (it only describes using alternatives to glycolic acid). The only location that Blotsky refers to low amounts of alpha hydroxy acids appears in paragraph [0242] where the reference teaches the exfoliating composition (which does not include alpha hydroxy acids such as glycolic acid) removed dead skin at a comparable rate to products containing low concentration of alpha hydroxy acids (such as glycolic acid). Nothing in the language suggests that alpha hydroxy acids are included in Blotsky’s dry exfoliating composition in any amount. Rather, it communicates the opposite—that alpha hydroxy acids are not included in its compositions, yet the compositions removed dead skin at a comparable rate to products containing low amounts of alpha hydroxy acids.

In response to this argument, it is argued that in paragraph [0205] Blotsky teaches using glycolic acid and teaches its benefit for exfoliating the skin. The amount NOTE: The examiner not relying on Blotsky for teaching glycolic acid and not relying on paragraph [0242] of the reference at all. Note that Blotsky is an optional reference. The examiner emphasizes that Blotsky is an optional reference, and not relied upon for teaching glycolic acid. 

Applicant argues that the Office has pointed to paragraph [0362] to argue that Blotsky describes using glycolic acid in its compositions as an alternative to retinol. Paragraph [0362] of Blotsky actually teaches the opposite — it is describes using retinol as an alternative to glycolic acid (because retinol exhibits exfoliating properties like glycolic acid). Furthermore, the Office has stated that paragraph [0362] does not “criticize, discredit, or otherwise discourage” using glycolic acid. There is no need for paragraph [0362] to criticize, discredit, or disparage glycolic acid in paragraph [0362] because the reference already criticized, discredited, and disparaged glycolic acid in paragraphs [0203], [0241], and [0242]. The Office argues that Blotsky is only selectively or optionally being relied upon as a secondary reference; and therefore the teachings’ of Blotsky relating to glycolic acid are irrelevant. Alternatively, the Office Action argues that Blotsky describes the use of glycolic acid as a “nonpreferred embodiment.” Nowhere does Blotsky indicate that its compositions include (or can include) glycolic acid. Thus, glycolic acid cannot be an embodiment of Blotsky (and thus cannot be a nonpreferred embodiment). Selectively ignoring Blotsky and the teachings of Blotsky is improper. MPEP § 2143.03(VIJ) states that “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” 

In response to this argument, the examiner respectfully disagrees with applicants that Blotsky in paragraph [0362] teaches using retinol as alternative to glycolic acid. To the contrary teaches both have the same keratolytic exfoliating effect, however the reference prefers retinol. In any event, the examiner is not relying on Blotsky for teaching keratolytic effect of glycolic acid at all, rather for teaching the claimed surfactant. Note that Blotsky is an optional reference. One cannot attack the reference individually wherein obviousness is based on combination of references. The examiner relies on other references to teach glycolic acid, as set forth in this office action. Blotsky satisfies the purpose for which it is applied. Not only paragraph [0362] does not criticize the use of glycolic acid, the entire reference does. The use of patents as references is not limited to what the patentees describe as their In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same purpose. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.
 
Applicant argues that a situation like the instant case was presented in Ex parte Blow, Appeal 2007-3811 (US 10/250,890) (BPAI, March 28, 2008). The Board explains: “In particular, in order for us to accept the Examiner's conclusions in the present factual situation, we would have to improperly selectively ignore significant portions of the disclosure of the Evans reference. In our view, given the disparity of problems addressed by the applied Corning and Evans prior art references, and the differing solutions proposed by them, any attempt to combine them could only come from a hindsight reading of Appellants' own disclosure.” Ex parte Blow, p. 6.

In response to this argument, it is argued that the present claims are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, all the elements of the claimed composition are taught by combination of the cited references, and motivation to combine the references exists, even if different from what applicant had done, and reasonable expectation to achieve the present invention as a whole is presented, as set forth in this office action. 

2.	Blotsky Cannot be Combined with Lu, Yu, and Dreher
Applicant argues that Blotsky cannot properly be combined with Lu, Yu, and Dreher to derive what is claimed because it renders Blotsky unsatisfactory or inoperative for its intended purpose. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” See MPEP 2143.01 (citing In re Gordon, 733 F.2d 900 (Fed. Cir. 1984)). Obviousness cannot be based on a modification to the prior art that “would change the principle of operation of the prior art invention being modified.” See, e.g., MPEP 2143.01 (VI). The purpose of Blotsky is to replace alpha hydroxy acids (such as glycolic acid) with minerals and other agents (e.g., retinol). The instant rejection, however, is based on forcing a combination of Blotsky with Lu, Yu, and Dreher, to recreate what is claimed, i.e., a claimed composition that includes glycolic acid. Use of glycolic acid in cosmetic compositions defeats the purpose of the Blotsky of replacing glycolic acid. According, Blotsky should not be combined with Lu, Yu, and Dreher.

In response to this argument, applicants’ attention is directed to the scope of the claims that is directed to a composition, and all the elements of the claimed composition Blotsky does not teach away from the using sulfur, niacinamide and nonionic surfactant in a cosmetic composition for treating acne, and it is proper to rely on this teachings for treating acne using sulfur, niacinamide, and nonionic surfactant. If Blotsky prefers one exfoliating agent over the other, this is not teaching away, only preference because glycolic acid is used successfully by others. "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994). This is not the case regarding Blotsky because the reference is in the same field of applicants’ endeavor and concerning with the same problem with which applicants are concerned, i.e. cosmetic for treating acne, and Blotsky relied upon as an optional reference for teaching other claimed ingredients. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
Further, it is noted that applicant focuses the argument only against Blotsky reference, while the rejection is based on combination of references. One cannot show nonobviousness by attacking references individually, or only single reference, where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner emphasizes that Blotsky is an optional reference, and not relied upon for teaching glycolic acid. 

Applicant argues that it is improper to selectively pick elements of Blotsky while ignoring the totality of its teachings. “Prior art must be considered in its entirety, including disclosures that teach away from the claims.” MPEP § 2141(VI). Selectively picking certain teachings of a reference while selectively ignoring other teachings of a reference is evidence of improper hindsight. It is improper to reconstruct claims in a piecemeal fashion by picking and choosing from the prior art using applicants’ disclosure as a blueprint. See In re Kamm, 452 F.2d 1052, 1056-57 (CCPA 1972) ("[A] piecemeal reconstruction of the prior art patents in the light of appellants’ disclosure” shall not be the basis for a holding of obviousness.”). 

In response to this argument, it is argued that the examiner did not pick elements from the teaching of the references because the references clearly teach glycolic acid. The rejections of the claims are not based on pick and choose from any one reference only so much of it as will support a given position. Rather, the rejections are based on reasonable combination of what was known in the art before the effective filing date of the present invention to construe the rejection. The rejections provide motivation to 

3.	The Art Cannot be Modified to Derive the Invention of Claims 29, 40, and 41
Applicant argues that the art cannot properly be modified to exclude salicylic acid (claims 29, 40, and 41) because it renders Lu and Kowcz unsatisfactory or inoperative for their intended purposes. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” See MPEP 2143.01 (citing In re Gordon, 733 F.2d 900 (Fed. Cir. 1984)). Obviousness cannot be based on a modification to the prior art that “would change the principle of operation of the prior art invention being modified.” Claims 29, 40, and 41 provide that the composition is free of salicylic acid. Both Lu and Kowcz are directed to topical compositions that require salicylic acid. Lu is directed to topical “peel” compositions that require salicylic acid. The salicylic acid is required to provide chemical peeling activity and to provide enhanced penetration. Kowcz is also specifically directed to compositions that require salicylic acid. Salicylic acid is required to obtain a desired pH and to provide anti-acne properties. Modifying the compositions of Lu and Kowcz to exclude salicylic acid renders their compositions unsatisfactory for their intended purposes. 

In response to this argument, it is argued that Yu reference does not teach salicylic acid. The reference shows that glycolic acid can be used without salicylic acid.  Lu and Kowcz are relied upon for teaching other ingredients in the composition. Even with the “consisting of language” of claims 30 and 31, the claims recite one or more preservatives and one or more pH adjustor that both embrace salicylic acid. Further, it has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Applicants failed to show that salicylic acid has detrimental effect on the claimed composition. 

Applicant argues that it would be improper to selectively pick elements of Lu and Kowcz while ignoring the totality of their teachings. “Prior art must be considered in its entirety.” MPEP § 2141(VI). Selectively picking certain teachings of a reference while selectively ignoring other teachings of a reference is evidence of improper hindsight. It is improper to reconstruct claims in a piecemeal fashion by picking and choosing from the prior art using applicants’ disclosure as a blueprint. See In re Kamm, 452 F.2d 1052, 1056-57 (CCPA 1972) ("[A] piecemeal reconstruction of the prior art patents in the light of appellants’ disclosure” shall not be the basis for a holding of obviousness.”).

In response to this argument, it is argued that the examiner did not pick and choose from the teaching of the reference because the references clearly teach the claimed ingredients that the references were applied for. The rejections of the claims are not based on pick and choose from any one reference only so much of it as will support a given position. Rather, the rejections are based on reasonable combination of what was known in the art at the time of the invention. The rejections provide motivation to combine the cited references, as well as reasonable expectation of success to arrive to the present invention as a whole. Further, the examiner did not use applicants’ disclosure as a blueprint, rather the examiner used what was known in the prior art before the effective filing date to construe the rejection. Motivation to combine the references exists, even if different from what applicant had done, as well as reasonable expectation to achieve the present invention as a whole.

Applicant argues that the Office states that “Applicants failed to show that salicylic acid has a detrimental effect on the claimed composition. Such a showing is not necessary for patentability and improperly attempts to shift the burden on applicant to prove non- obviousness. See Honeywell Intl, v Mexichem Amanco Holding, 365 F.3d 1348 (Fed. Cir. 2017). In Honeywell, the Federal Circuit explained that it is legal error to place the burden on applicant to prove non-obviousness. See id., 1355. The court emphasized that “the examiner retains the burden to show invalidity.” See id. Furthermore, with respect to evidence of failure, the Federal Circuit explained that there is no need for applicant to show failure; and that it is improper to even require applicant to show that “one of ordinary skill would have expected failure.” 

In response to this argument, it is argued that Honeywell Intl, v Mexichem Amanco is different from the present situation because it was concerning inherency and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Applicants failed to show that vitamin c and mineral clay have detrimental effect on the claimed composition. 

4.	Unexpected Results
Applicant argues that a prima facie case of obviousness does not exist. Therefore, secondary considerations, including evidence of unexpected results, are not necessary for patentability. See Takeda Chemical Indust, LTD vr. Alphapharm PTY., LTD 492 F.3d 1350 (Fed. Cir. 2007). However, when evidence of unexpected results is part of the record, it should be considered. See Knoll Pharm. Co., Inc. v. Teva Pharm. USA, Inc., 367 F.3d 1381 (Fed. Cir. 2004).

In response to this argument, it is argued that a strong prima facie case of obviousness has been established. All the elements of the claimed composition are taught by combination of the cited references. Motivation to combine the references exists, even different from what applicants had done, as well as reasonable expectation to achieve the present invention. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant is also reminded, that it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious In re Best, 562 F.2d at 1255; In re Rijckaert, 9 F.3d at 1532. "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740. 

Applicant argues that Examples 1-4 from applicant’s specification, which are evidence of record, establish that unexpected results are achieved by compositions having the claimed combination of sulfur, niacinamide, phenylethyl resorcinol, glycolic acid, and allantoin (the claimed combination of “skin active ingredients’). In Example 1, three inventive compositions (A-C) were prepared. In Example 2, fifty-four women ages 18-45 years with normal-oily, oily, or acne-prone skin, with at least one post-acne mark, completed a four week safety and non-comedogeneicity study under the supervision of a dermatologist. The composition from Example 1 was applied one to three times daily to the affected area on the face, avoiding contact with eyes or areas with broken skin. A dermatologist evaluation was conducted at baseline and after four weeks of use to determine lesion counts and tolerance. At week 2, 67.5 % of consumers reported that the appearance of visible pores was reduced; and at four weeks this number jumped to 77.8 %. With respect to the reduction of dark marks from acne, 50 % of consumers reported reduction at two weeks; and at four weeks this number jumped to 75.9%. In Example 3, fifty subjects (male and female) ages 18-50 with mild to moderate acne (score 2-3 on Global Assessment Scale) or acne prone skin with at least one inflammatory lesion completed a seven day study. The composition of Example 1 was applied to the subject’s skin up to three times per day. The skin was evaluated based on the Global Assessment Scale. The data shows a statistically and clinically significant decrease (improvement) in diameter and height for all time asses compared to baseline. Redness showed statistically and clinically significant improvement on day 2, 3, and 7 compared to baseline.
 
In response to the argument above regarding example 1 of the present specification and formulations A-C, and the effect of the formulations of example 1 as shown by example 2, tables at page 11 of the response filed 11/19/2021, it is noted that formulations A-C of example 1 do not commensurate is scope with claims 23, 30 and 38. The examples are for reduction of acne while the claims are not directed to any specific effect on the skin. The formulations utilized specific fatty component, which is combination of hydrogenated lecithin, stearyl alcohol and octyldodecyl myristate in certain amount. Further the formulations use specific pH adjuster, which is sodium hydroxide in certain amount. Furthermore, the formulations use vitamin E in certain In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Formulations A-C, are tested for acne only, while the claims are generic regarding the intended use and effect.
Regarding the results of example 2 and those shown by tables in page 12 of the response, these are subjective results and cannot overcome obviousness absent comparative data with the prior art of record. The results include statements which amount to an affirmation that the claimed subject matter functions as it was intended to function. This is not relevant to the issue of unobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
The combination of the cited references teaches the present composition as instantly claimed. One having ordinary skill in the art would have used the claimed ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). Based on the disclosure by the cited references that these substances are used in compositions to treat acne, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat acne. Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186.
Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Further, it had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163.

Applicant argues that claims 24, 32, and 38-40 provide that the composition includes one or more starches. Without wishing to be bound by any particular theory, applicants believe that use of a starch, such as corn starch, contributes to the lack of an objectionable odor. The art does not suggest that starch might improve the objectionable odor of sulfur. Thus, this finding is also unexpected and surprising.

In response to this argument, it is noted that claim 32 does not recite starch, only clay minerals. In any event, Dreher teaches starches in the cosmetic composition. The effect of starch to improve objectionable odor of sulfur is expected property inseparable from the starch. 

Applicant argues that the Office suggests that the data above is not commensurate in scope with the claims, noting that the tested compositions include components not recited in the claims. The pending claims include all of the active components used to generate the data and set forth specific amounts for each active component. Notwithstanding the instant amendments to the claims, the Board has stated that the requirement that evidence be “commensurate in scope” with the claims “does not mean that evidence must be presented for every embodiment which falls within the scope of the claim.” The Board further explained that it is “inconsistent with [its] precedent” to require evidence for every embodiment of a claim. The Board has “consistently held” that a patent applicant need not provide evidence of “every conceivable embodiment of the claims” to rely on secondary considerations, such as unexpected results, to find patentability Id., pp. 19-20.

In response to this argument, and in view of the broad scope of the claims beyond what originally disclosed in the specification, the data does not commensurate in the scope with the claims. The claims embrace broad scope of nonionic surfactants, fatty compounds, vegetable extracts, and vitamins while the unexpected results are shown by using only specific species of each elements. Further the claims recite vegetable extracts that are not disclosed at all.
MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010). Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for an additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Applicant argues that the Office argues that the data is unpersuasive because it relates to treating acne and does not show effects for other conditions. See Office Action, p. 34. The MPEP explains, that evidence that a composition “is unexpectedly superior in one of a spectrum of common properties... can be enough to rebut a prima facie case of obviousness." See MPEP § 716.02(a). In other words, there is no requirement that unexpected results must be shown for all types of conditions of the skin. As set forth by the title, the instant case is directed to “anti-acne compositions.” Furthermore, applicant has shown that the claimed compositions show surprising effectiveness at treating acne and reducing the objectionable odor of sulfur. See Roberts Declaration, para. 11.

In response to this argument and to paragraph 11 of the declaration, it is argued that the data is not persuasive because the claimed composition is broader than what is disclosed. The formulations used to set up the data do not commensurate in scope with the claims, as set forth above. The objective evidence of nonobviousness must be commensurate in scope with claims that evidence is offered to support. See in Greenfield and DuPont 197 USPQ 227 (CCPA 1978); In re Boesch and Slaney 205 USPQ 215 (CCPA 1980); and In re Tiffin and Erdman 170 USPQ 88 (CCP 1971).
 
Applicant argues that the enclosed Roberts Declaration includes comparative testing with composition of Example 9 of Bernstein (US 4,505,896), which the Office considers most applicable to the instant claims. The data and discussion set forth in the Roberts Declaration is incorporated herein by reference in its entirety.

In response to this argument, it is argued that paragraph 10 of the declaration compare composition of Bernstein that comprises sulfur only and does not comprise the other ingredients. This is not fair side by side comparison to establish unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 


/I.G. /

/ISIS A GHALI/Primary Examiner, Art Unit 1611